Citation Nr: 1632876	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973 and from July 1974 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, assigned a temporary 100 percent rating for bilateral hearing loss effective October 8, 2010, and, thereafter, assigned a 10 percent rating, effective December 1, 2010.

In an October 2014 decision, the Board denied the increased rating claim.  

Subsequently, in January 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2014 decision denying entitlement to an increased rating for bilateral hearing loss and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veteran was scheduled for a VA examination in February 2014.  However, he failed to report for the examination.  He was also scheduled for a Board hearing in July 2014, but failed to appear for the hearing.  

In the JMR it was indicated that the appellant did not receive notice of the VA examination or the Board hearing.  Specifically, it was stated that the February 2014 examination request and the May 2014 Board hearing notification letter were sent to the incorrect address.  Therefore, the Veteran was not properly notified of the VA examination and the Board hearing.  

A review of the evidence indeed indicates that the notification letters regarding the examination and hearing were not sent to the correct address.  In light of the foregoing, on remand, the Veteran should be provided a VA examination.  Additionally, the Board hearing must be rescheduled.

The Board observes that in correspondence received in March 2015, the Veteran reported additional treatment for his hearing loss disability.  On remand, outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current mailing address.  All efforts should be documented in the claims file.

2.  Obtain outstanding VA medical records regarding treatment for the Veteran's hearing loss disability.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his hearing loss disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss and indicate the occupational effects of the disability, if any. 

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC).

5.  Thereafter, schedule the Veteran for a Board videoconference hearing.  He should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



